Order entered September 17, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00067-CV

                  NAOMI ABRAHAM MISHLER, Appellant

                                         V.

                          STUART G. MISHLER, Appellee

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-52796-2019

                                      ORDER

      Before the Court are appellee’s motion for leave to file amended sur-reply

brief, appellant’s objection, and appellant’s motion for leave to respond to

appellee’s sur-reply. We GRANT appellee’s motion. The amended sur-reply

brief shall be filed no later than September 23, 2021.

      We DENY appellant’s motion.

      The parties are cautioned that no further briefing shall be filed unless

requested by the Court.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE